Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162009(59)(60)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JAMES DUCKWORTH,                                                                                     Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
  and

  ZURICH AMERICAN INSURANCE
  COMPANY,
           Intervening Plaintiff,
                                                                    SC: 162009
  v                                                                 COA: 347865
                                                                    Wayne CC: 14-005196-NF;
                                                                      15-006418-NF
  CHEROKEE INSURANCE COMPANY,
           Defendant-Appellant,
  and

  PROGRESSIVE MARATHON INSURANCE
  COMPANY,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on October 30, 2020, is accepted as timely filed. On further order of the Chief
  Justice, the motion of defendant-appellant to extend the time for filing its reply is
  GRANTED. The reply will be accepted as timely filed if submitted on or before December
  11, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 4, 2020

                                                                               Clerk